Citation Nr: 1717663	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  15-15 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Committee on Waivers and Compromises, Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the overpayment in the amount of $5,203.00 was properly created.

(The Veteran's claims of entitlement to service connection for hypertension and for peripheral neuropathy of the upper extremities will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Josh Richardson, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1978.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA), Committee on Waivers and Compromises, in Milwaukee, Wisconsin.  

In April 2010, the Veteran and his spouse testified at a video conference hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

In April 2010 and June 2015, the Board remanded the issues of whether the overpayment in the amount of $5,203.00 was properly created and entitlement to a waiver of recovery of an overpayment in the amount of $5,203.00 to issue a Statement of the Case.  

Following the Board's June 2015 remand, a copy of a November 2008 Statement of the Case pertaining to entitlement to a waiver of an overpayment in the amount of $5,203.00 was associated with the claims file.  Review of the record shows that the VA received a substantive appeal concerning the issue in April 2009, which was untimely.  A March 2010 VA letter to the Veteran notified him that the VA Form 9 regarding the waiver of recovery of an overpayment was not timely.  The Veteran did not appeal the timeliness determination and; therefore, the Board finds that the April 2008 decision, wherein entitlement to a waiver of recovery of an overpayment was denied, is final.  38 C.F.R. § 20.1103.  As such, no further action on this issue is required.  



FINDING OF FACT 

A VA pension overpayment was created due to additional/unreported income in the amount of $5,203.00 for the period from April 1, 2003 through February 28, 2004.


CONCLUSION OF LAW

There is a valid debt resulting from an overpayment of benefits in the amount of $5,203.00.  38 U.S.C.A. §§ 1503, 1542, 5112 (West 2014); 38 C.F.R. §§ 3.23, 3.103, 3.271, 3.272, 3.500, 3.501 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a general rule, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the VCAA is not applicable to cases involving the waiver of recovery of overpayment claims.  See also Lueras v. Principi, 18 Vet. App. 435, 437-39 (2004).  Therefore, the VCAA is not for application in this matter. 

The Board does note that due process concerns regarding the appeal have been addressed.  The Veteran has had the opportunity to present evidence and argument in support of this case, including at a video conference Board hearing in August 2010.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Board finds that no additional action to further develop the record in connection with the claim, prior to appellate consideration, is required.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, the RO has added a copy of the November 2008 Statement of the Case to the Veteran's claims file, and issued a May 2016 Statement of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no argument or indication that further information is needed for this claim, and a remand is not required.  The Board will therefore proceed to the merits of the appeal.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

Basic entitlement to VA pension benefits exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3 (a)(3), 3.23(a), (b), (d)(4) (2016).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) (now incorporated in the "Live Manual"), and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23. The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2016). 

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503 (a); 38 C.F.R. §§ 3.271 (a), 3.272.  The Veteran's annual income includes the annual income of the Veteran, his dependent spouse, and children in the Veteran's custody or to whose support the Veteran is reasonably contributing.  38 C.F.R. § 3.23 (d)(4). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660 (a)(1) (2016).  

A longitudinal review of the Veteran's claims file reveals that he was awarded VA pension benefits beginning April 1, 2003.  On an Improved Pension Eligibility Verification Report, VA Form 21-0517-1, filed in July 2003, the Veteran reported that his spouse had not received any wages or other income in the past year.  VA subsequently learned through the Income Verification Matching program that the Veteran's spouse was receiving income from unemployment benefits resulting in the overpayment at issue.  

The amount of overpayment was calculated in December 2007.  It was most recently recalculated and verified in the RO's May 2016 Statement of the Case.  Specifically, the figures show that an overpayment in the amount of $5,203.00 was created from April 1, 2003 through February 28, 2004.

After consideration of the record as set forth above, the Board finds that creation of the debt in the amount of $5,203.00 is valid, as the Veteran received benefits to which he was not legally entitled.  In making this determination, the Veteran has not contended this calculation was incorrect.  Moreover, there is a presumption of regularity that holds that government officials are presumed to have properly discharged their official duties.  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Ashley v. Derwinski, 2 Vet. App. 30 (1992).  No such clear evidence to the contrary is shown in this case.


ORDER

An overpayment of VA pension benefits in the amount of $5,203.00 was properly created.



____________________________________________
WILLIAM YATES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


